DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims
Due to communications filed 8/4/22, the following is a non-final first office action.  Claims 1-16 are pending in this application and are rejected as follows.  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-16 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-16, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite a method of “Mental Processes”. The claimed invention is a method that allows for access, update and communication of electronic delivery records, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the ”Mental Processes” grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, updating and communicating delivery information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing delivery records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, updating and communicating information related to delivery records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MU et al (CN 105976140 B), and further in view of HAMADA et al (CA 2923683 C).
As per claim 1, MU et al discloses:
determining, by a controller, characteristics of a plurality of trucks and/or an operator of each truck, (See Claim 1. of MU et al:…using a distributed queue service method of real-time collecting the vehicle information and the commodity information of the truck to the location of the vehicle flow data for sample storage);
allowing or providing an indication to allow, by the controller, each respective truck to access a container terminal if the determined characteristics for the respective truck satisfy one or more predetermined conditions, (See Claim 1. of MU et al:…transport condition type and a truck cargo transportation according to the need of the vehicle source and the commodity information for screening the goods information of the vehicle information and the same type of the same type respectively set finishing, and the vehicle has been centralized source and commodity information of finishing performing real-time update, S3 for micro-clustering for each Container type data set: in the time window the set using a clustering algorithm to cluster according to the distance for each of the goods type data set, so that each goods type data set to generate a plurality of microcluster, S4, for each micro-cluster calculating matching scheme in the preset time window, by the evolution algorithm to microcluster in S3 for vehicles and demand matching combinatorial optimization, forming a matching scheme for vehicles and stores, for each micro-cluster computing matching scheme specifically adopts the following way: S41: establishing vehicles matching model… of goods data, matrix VCM composed of all matching xki is one of solutions of vehicles matching problem. matching scheme VCM each row vector corresponding to each vehicle, each of the column vector corresponding to matching scheme of each of the goods transportation demand, wherein Container match combination optimization mathematical model is max Z=w1R + w2 (C + 1) -1 (2) satisfy the following constraint condition);
providing each truck assigned with a respective container with container and/or delivery information associated with the container, (S4: calculating matching scheme for each micro-cluster: in the preset time window, the microcluster in the S3 by the evolution algorithm to vehicles and demand matching combinatorial optimization, forming goods matching scheme and storing it.., microcluster Bolt assembly also using Apache Storm in S4 of establishing a Bolt layer for performing matching calculation in the different microcluster, using the previous Bolt random distribution to vehicles and matching calculation, matching scheme for vehicles and the final data storage of all microcluster to the Apache Hbase. and the matching scheme of the latest recommended to the corresponding user);
MU et al does not specifically disclose:
directing the trucks within the container terminal to join a queue;
However, HAMADA et al (CA 2923683 C) disclose in: [ 0 0 1 7 ] According to selected embodiments, the state of the periphery of the loading machine is shown in the monitoring image so that the operator can perform the input operation of the direction of the haulage vehicle while confirming the position of any obstacle around the loading machine as shown in the monitoring image. In addition, the queuing position, which is located outside the shooting area of the monitoring image, and the travel route from the queuing position to the loading point are di splayed on the setting screen, and therefore the operator can perform the input operation of the direction of the haulage vehicle while confirming possible interference with the obstacle with respect to the travel route that varies as the direction of the body changes. dynamically assigning a respective container to each truck in the queue in sequential order within the queue).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by HAMADA et al in the systems of MU et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, MU et al discloses:
wherein the plurality of trucks are driven trucks, (Abstract: The invention claims a real-time matching method T. A large-scale streaming data environment, comprising the following steps: S1, using a distributed queue service method of real-time collecting vehicle information and information type of truck S2 and truck goods according to the needing to transport the carrying condition for screening the vehicle source and commodity information).
Claim(s) 2, 3, 7, 8, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MU et al (CN 105976140 B), and further in view of HAMADA et al (CA 2923683 C), and further in view of Kelly et al (CA 3080697 A1).
As per claim 2, MU et al does not disclose wherein the delivery information comprises a final destination of the container.
However, Kelly et al discloses in  [0257] After successful identification, the combined order may be picked up either manually 4116, via a delivery drone drop-off zone, or at a dispenser location. The third-party delivery service vehicle may travel and arrive at a delivery drop-off location 4117. In some examples, a drop-off location may be a middle point in combined order transferal to another, subsequent third-party delivery vehicle that may continue in transit to the final delivery location requested by the organizer. If there is no middle transferal point, the original delivery vehicle may continue to the final delivery location requested by the organizer. At any arrival point, identification methods may occur to verify drop-off 4118. Otherwise, the delivery vehicle may continue with a drop-off method without identification processes. In an example, a delivery vehicle may approach the final delivery location requested by the organizer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kelly et al in the systems of MU et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3, MU et al does not disclose:
receiving a selected delivery preference area from each truck and/or each operator of each truck; and wherein the directing the trucks within the container terminal to join a queue is based on the received selected preference area.
However, Kelly et al discloses: [0034] A user may also save a license plate number to the user profile, therefore associating all user preferences to the license plate number such as order favorites, automatic "go-to" orders, reward programs, payment details, and the like. When a user returns to any location of the food franchise, the drive-thru kiosk will remember the customer and tailor the options to the user based on their license plate. This can include recent orders, pending orders, suggested items, gift card balances, rewards/profile information, etc. The license plate scanner may also be used to query users, automatically order, and pay for meals upon driving up to the drive-thru kiosk based on either saved selections/preferences or recently submitted orders, and also track users when they arrive at a certain pick-up point or the automatic dispenser for order pick-up identification. The automatic order feature connected with the license plate scanner also gives the user the option to instantly order their default "go-to" order upon arriving at any location or process a recently submitted order instead. Instant payment processing may be applied. The license plate scanner can also queue the user to the system and when the user is at the pick-up window, the system will match the ordered item to the customer's license plate and profile to subsequently dispense the item automatically.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kelly et al in the systems of MU et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, MU et al (CN 105976140 B) disclose:
wherein the selected preference area is a local area, a regional area or a long-haul area. (Description In one embodiment, once a customer profile has been created, the customer (e.g., a customer or customer representative operating a customer computing entity 110) can provide various preferences associated with the customer delivery program to the carrier system 100 via a webpage, for example. For instance, the customer (e.g., a customer or customer representative operating a customer computing entity 110) can provide a variety of preferences, such communication preferences, delivery preferences, delivery options, and/or delivery instructions. The carrier system 100 (and/or other appropriately configured computing entity/entities) may also provide a list of social network options from which the user may select. These options may include public Open Social Networks (e.g., Facebook, FourSquare, etc.), private carrier service Customer Social Networks (a private social network maintained by the carrier for users of the Delivery Service), a private Carrier Service Social Networks (a private social network maintained and constructed by the carrier via the carrier's internal operations' information/data to identify the members.
As per claim 7, MU et does not disclose wherein each queue of the plurality of truck queues is associated with a different grouping of containers within the container terminal, and wherein each container of each respective grouping of containers has a final destination within a common driving distance range. 
However, Kelly et al (CA 3080697 A1) disclose in [0257] After successful identification, the combined order may be picked up either manually 4116, via a delivery drone drop-off zone, or at a dispenser location. The third-party delivery service vehicle may travel and arrive at a delivery drop-off location 4117. In some examples, a drop-off location may be a middle point in combined order transferal to another, subsequent third-party delivery vehicle that may continue in transit to the final delivery location requested by the organizer. If there is no middle transferal point, the original delivery vehicle may continue to the final delivery location requested by the organizer. At any arrival point, identification methods may occur to verify drop-off 4118. Otherwise, the delivery vehicle may continue with a drop-off method without identification processes. In an example, a delivery vehicle may approach the final delivery location requested by the organizer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kelly et al in the systems of MU et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8, MU et al does not disclose wherein each truck of the plurality of trucks that enters the container terminal has not been assigned to a container or delivery address for transport prior to entering the container terminal. 
However, Kelly et al  discloses in [00101]An RFID tracker or other proximity device may be tagged, labeled, placed, or stuck-on an order. In some examples, the device or tracker can be paired or assigned to a bin or dispenser.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kelly et al in the systems of MU et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 12, MU et al does not disclose wherein the plurality of trucks are autonomous driving vehicles.
However, KELLY CA 3080697 A1  discloses in : Fig. 39 illustrates additional aspects of an autonomous vehicle pickup. drone, autonomous deliver autonomous vehicle interactions.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kelly et al in the systems of MU et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 15, this claim recites limitations similar to those of independent claims 1 and 13, and is rejected for similar reasons.  
Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MU et al (CN 105976140 B), and further in view of HAMADA et al (CA 2923683 C), and further in view of Kelly et al (CA 3080697 A1), and further in view of GILLEN et al (CA 3032413 A1).
As per claim 5, MU et al (CN 105976140 B) does not disclose: 
wherein the selected preference area comprises a driving distance or a range of driving distance. 
However, GILLEN et al (CA 3032413 A1) discloses in : Description For example, the images and links may provide information/data about the location to drop off the item/shipment 120 (e.g., a picture of where the image is placed or open a map application that guides the customer to the item. As will be recognized, the notifications/messages can be provided in accordance with user notification/message preferences. For instance, the carrier system 100 (and/or other appropriately configured computing entity/entities) can automatically generate, queue, and/or transmit (e.g., provide) email notifications/messages to email addresses, text notifications/messages to cellular phones or applications, notifications/messages to designated applications, and/or the like. In another example, assume John drives his vehicle 100 home and has his customer computing entity 110 on his person when arrives at his residence (34.3218697,  83.1239871). Upon doing so, John (e.g., the vehicle 100 and mobile phone 110) enters a geofence or is within a configurable/determinable distance/proximity of his residence. An appropriate computing entity can make such a determination/identification based on the monitoring (see Fig. 10). In response, an appropriate computing entity (e.g., carrier system 100, user computing entity 110, and/or the like) can automatically provide appropriate location-based queued notifications/messages and/or automatically generate, queue, and transmit appropriate location-based notifications/messages.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by GILLEN et al in the systems of MU et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 6, wherein the container terminal comprises a plurality of truck queues, and wherein the queue each respective truck is directed to corresponds to the received selected preference area. GILLEN et al (CA 3032413 A1) Description For example, the images and links may provide information/data about the location to drop off the item/shipment 120 (e.g., a picture of where the image is placed or open a map application that guides the customer to the item. As will be recognized, the notifications/messages can be provided in accordance with user notification/message preferences. For instance, the carrier system 100 (and/or other appropriately configured computing entity/entities) can automatically generate, queue, and/or transmit (e.g., provide) email notifications/messages to email addresses, text notifications/messages to cellular phones or applications, notifications/messages to designated applications, and/or the like. In another example, assume John drives his vehicle 100 home and has his customer computing entity 110 on his person when arrives at his residence (34.3218697,  83.1239871). Upon doing so, John (e.g., the vehicle 100 and mobile phone 110) enters a geofence or is within a configurable/determinable distance/proximity of his residence. An appropriate computing entity can make such a determination/identification based on the monitoring (see Fig. 10). In response, an appropriate computing entity (e.g., carrier system 100, user computing entity 110, and/or the like) can automatically provide appropriate location-based queued notifications/messages and/or automatically generate, queue, and transmit appropriate location-based notifications/messages.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by GILLEN et al in the systems of MU et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 9, 10, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MU et al (CN 105976140 B), and further in view of HAMADA et al (CA 2923683 C), and further in view of ONEILL (WO 8201076 A1).
As per claim 9, MU et al does not disclose wherein the determining, by the controller, the characteristics of the plurality of trucks and/or the operator of each truck comprises interrogating a respective transponder of each truck of the plurality of trucks.
However, ONEILL (WO 8201076 A1) discloses the following:
a transponder configured to be associated with a truck; a beacon interrogator configured to be associated with a container terminal; a controller configured to communicate with the beacon interrogator and/or control the beacon interrogator; wherein the controller is configured to instruct the beacon interrogator to interrogate the transponder to determine characteristics of the truck and/or an operator of the truck transmitted by the transponder;  wherein, based on the determined characteristics, the controller is configured to allow access to the container terminal and/or generate an indication that access is allowed., (ONEILL (WO 8201076 A1) Description: The present invention relates to a satellite- based vehicle position determining system which avoids many of the deficiencies and limitations associated with previously proposed satellite-based systems, and which is superior in terms of coverage, precision and hardware requirements to the fragmented air traffic control system upon which pilots and controllers must now rely. In its broadest aspect, a vehicle position determining system in accordance with the present invention comprises a transponder carried by each one of the vehicles covered by the system for transmitting, in response to a general interrogation signal directed to all vehicles within reach of the system, a beacon signal coded with information uniquely identifying that one vehicle; at least three satellites at spaced orbital locations above the earth, each of the satellites carrying repeater means for receiving and retransmitting the beacon signals transmitted by the vehicle transponders, whereby the three satellites will collectively produce three retransmitted beacon signals for each beacon signal transmitted by a vehicle transponder; and a ground station for periodically transmitting the general interrogation signal and for receiving and processing the retransmitted beacon signals in order to calculate the instantaneous positions of the vehicles covered by the system. In particular, the ground station includes means for detecting the arrival time of each retransmitted beacon signal at the ground station, means for detecting the vehicle identifying information carried by each retransmitted beacon signal, and means for calculating the instantaneous position of each one of the vehicles covered by the system based upon the time of transmission of the interrogation signal from the ground station and the arrival times of the three retransmitted beacon signals which carry vehicle identifying information identifying that one vehicle); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ONEILL (WO 8201076 A1) in the systems of MU et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 10, MU et al discloses:
wherein the characteristics comprise a loading system of the truck registration status, vehicle registration status, insurance status, and/or operator background check status, (Description
wherein the transport vehicle after selected when the vehicle information stored by an associated user registration and information issuing and cargo type, this step for each type to establish a data set, set a certain type of T. type data set ).
As per claim 13, this claim recites limitations similar to those of independent claim 1 and is therefore rejected for similar reasons.
In addition, ONEILL (WO 8201076 A1) discloses the following:
a transponder configured to be associated with a truck; a beacon interrogator configured to be associated with a container terminal; a controller configured to communicate with the beacon interrogator and/or control the beacon interrogator; wherein the controller is configured to instruct the beacon interrogator to interrogate the transponder to determine characteristics of the truck and/or an operator of the truck transmitted by the transponder;  wherein, based on the determined characteristics, the controller is configured to allow access to the container terminal and/or generate an indication that access is allowed., (ONEILL (WO 8201076 A1) Description: The present invention relates to a satellite- based vehicle position determining system which avoids many of the deficiencies and limitations associated with previously proposed satellite-based systems, and which is superior in terms of coverage, precision and hardware requirements to the fragmented air traffic control system upon which pilots and controllers must now rely. In its broadest aspect, a vehicle position determining system in accordance with the present invention comprises a transponder carried by each one of the vehicles covered by the system for transmitting, in response to a general interrogation signal directed to all vehicles within reach of the system, a beacon signal coded with information uniquely identifying that one vehicle; at least three satellites at spaced orbital locations above the earth, each of the satellites carrying repeater means for receiving and retransmitting the beacon signals transmitted by the vehicle transponders, whereby the three satellites will collectively produce three retransmitted beacon signals for each beacon signal transmitted by a vehicle transponder; and a ground station for periodically transmitting the general interrogation signal and for receiving and processing the retransmitted beacon signals in order to calculate the instantaneous positions of the vehicles covered by the system. In particular, the ground station includes means for detecting the arrival time of each retransmitted beacon signal at the ground station, means for detecting the vehicle identifying information carried by each retransmitted beacon signal, and means for calculating the instantaneous position of each one of the vehicles covered by the system based upon the time of transmission of the interrogation signal from the ground station and the arrival times of the three retransmitted beacon signals which carry vehicle identifying information identifying that one vehicle); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ONEILL (WO 8201076 A1) in the systems of MU et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 14, MU et al  does not disclose:
wherein the controller is configured to provide container and/or delivery information to the truck in a queue based on a container assigned to the truck after the controller allows access and/or generates the indication that access is allowed.
However, HAMADA et al (CA 2923683 C) disclose in: [ 0 0 1 7 ] According to selected embodiments, the state of the periphery of the loading machine is shown in the monitoring image so that the operator can perform the input operation of the direction of the haulage vehicle while confirming the position of any obstacle around the loading machine as shown in the monitoring image. In addition, the queuing position, which is located outside the shooting area of the monitoring image, and the travel route from the queuing position to the loading point are di splayed on the setting screen, and therefore the operator can perform the input operation of the direction of the haulage vehicle while confirming possible interference with the obstacle with respect to the travel route that varies as the direction of the body changes. dynamically assigning a respective container to each truck in the queue in sequential order within the queue).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by HAMADA et al in the systems of MU et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 16, MU et al doesn’t disclose:
wherein the controller is configured to provide container and/or delivery information to each vehicle in a queue based on a container assigned to the vehicle after the controller allows access and/or generates the indication that access is allowed for the respective vehicle.
However, HAMADA et al (CA 2923683 C) disclose in: [ 0 0 1 7 ] According to selected embodiments, the state of the periphery of the loading machine is shown in the monitoring image so that the operator can perform the input operation of the direction of the haulage vehicle while confirming the position of any obstacle around the loading machine as shown in the monitoring image. In addition, the queuing position, which is located outside the shooting area of the monitoring image, and the travel route from the queuing position to the loading point are di splayed on the setting screen, and therefore the operator can perform the input operation of the direction of the haulage vehicle while confirming possible interference with the obstacle with respect to the travel route that varies as the direction of the body changes. dynamically assigning a respective container to each truck in the queue in sequential order within the queue).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by HAMADA in the systems of MU et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
December 14, 2022
 /AKIBA K ROBINSON/Primary Examiner, Art Unit 3628